        Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 1 of 11




                                            Exhibit 1
Exhibit to Plaintiffs’ Motion for Default                         No. 1:18-cv-10506
     Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 2 of 11
                                                                         1




 1                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
 2

 3     SAMUEL KATZ, an individual, on          )
       his own behalf and on behalf of         )
 4     all others similarly situated,          )
                                               ) No. 1:18-cv-10506-ADB
 5                           Plaintiff         )
                                               )
 6     vs.                                     )
                                               )
 7     Liberty Power Corp., LLC, et            )
       al.,                                    )
 8                        Defendants.          )
                                               )
 9

10

11                   BEFORE THE HONORABLE DONALD L. CABELL
                         UNITED STATES MAGISTRATE JUDGE
12                               MOTION HEARING

13

14

15
                  John Joseph Moakley United States Courthouse
16                             One Courthouse Way
                          Boston, Massachusetts 02210
17

18                                  March 24, 2021
                                      2:00 p.m.
19

20

21                        Kristin M. Kelley, RPR, CRR
                             Official Court Reporter
22                John Joseph Moakley United States Courthouse
                         One Courthouse Way, Room 3209
23                         Boston, Massachusetts 02210
                            E-mail: kmob929@gmail.com
24
                  Mechanical Steno - Computer-Aided Transcript
25
     Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 3 of 11
                                                                         2




 1     APPEARANCES:

 2

 3                Ethan Mark Preston

 4                Preston Law Offices

 5                4054 McKinney Avenue

 6                Suite 310

 7                Dallas, TX 75204

 8                (972) 564-8340

 9                Ep@eplaw.us

10                for Plaintiffs.

11

12

13                Grace Parasmo

14                Parasmo Lieberman Law

15                7400 Hollywood Blvd. #505

16                Los Angeles, CA 90046

17                844-200-5623

18                Gparasmo@parasmoliebermanlaw.com

19                for Plaintiffs.

20

21

22

23

24

25
     Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 4 of 11
                                                                         3




 1     APPEARANCES:

 2

 3                Nicole Joyce Cocozza

 4                Eckert Seamans Cherin & Mellott, LLC

 5                Two International Place, 16th Flr.

 6                Boston, MA 02110

 7                617-342-6800

 8                Ncocozza@eckertseamans.com

 9                for Defendants.

10

11                Jeffrey P. Brundage

12                Robert J. Gastner

13                Eckert Seamans Cherin & Mellott, LLC

14                Two Liberty Place

15                1717 Pennsylvania Avenue, N.W.

16                Washington, DC 20006

17                (202) 659-6676

18                Jbrundage@eckertseamans.com

19                for Defendants.

20

21

22

23

24

25
             Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 5 of 11
                                                                                      4




         1                               P R O C E E D I N G S

         2                THE   CLERK:    This is the case of Katz versus Liberty

         3     Power Corporation, LLC.       Civil Action No. 1810056 will now be

         4     heard before this court.

         5                Would counsel please introduce themselves for the

         6     record.

         7                MR. PRESTON:     Hello.   My name is Ethan Preston.     I

         8     represent the plaintiffs.

         9                THE COURT:     Good afternoon.

02:01   10                MS. PARASMO:     Good afternoon.    Grace Parasmo on behalf

        11     of plaintiffs.

        12                THE COURT:     Good afternoon.

        13                MS. COCOZZA:     Good afternoon.    Nicole Cocozza on

        14     behalf of the defendants.

        15                THE COURT:     Good afternoon.

        16                MR. BRUNDAGE:     Good afternoon.    Jeffrey Brundage on

        17     behalf of the defendants.

        18                THE COURT:     Good afternoon to you as well.

        19                MR. GASTNER:     Good afternoon.    Robert Gastner on

02:01   20     behalf of the defendants.

        21                THE COURT:     Good afternoon to you.

        22                So this hearing is actually in connection with matters

        23     we originally took up at the last hearing and then since then

        24     there have been some more filings.        My hope is to resolve

        25     everything that's pending.       We kind of talked back and forth
             Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 6 of 11
                                                                                         38




         1     I say this to both parties.       It doesn't seem to me that the

         2     parties have ever represented that we have conferred with

         3     respect to this aspect of the order and we have reached an

         4     agreement as to what exactly should be produced and what

         5     shouldn't be produced.      If I'm wrong, tell me.      Otherwise,

         6     Mr. Brundage, I think the onus is on you to say here's the

         7     discovery this is what's consistent with Judge Burroughs' order

         8     that plaintiffs are entitled to.        They can say we'll start with

         9     that, work with that or we don't think that's enough.             If that

03:07   10     hasn't happened yet, that needs to happen ASAP.

        11                MR. BRUNDAGE:    You are not incorrect about what you

        12     said.

        13                THE COURT:    So how do you want to proceed then?         It

        14     seems to me that before this deposition can take place, we

        15     might need to ensure that you've provided some paper or

        16     narrative in an interrogatory.       What do we need to do in that

        17     regard?

        18                MR. BRUNDAGE:    As we said in our papers opposing the

        19     motion for compelling financial discovery, the parties need to

03:07   20     get on the phone and hash it out.

        21                THE COURT:    I don't mean to interrupt but this is

        22     frustrating.    That was months ago.      That was several months

        23     ago.    Where we are right now is exactly what Judge Burroughs

        24     was hoping to avoid by placing it back in the parties' hands.

        25                Here is a practical question to the plaintiffs, I
             Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 7 of 11
                                                                                       39




         1     guess.   To the extent you got these topics here -- topic three,

         2     do you think you could still benefit first from receiving some

         3     discovery that relates to, and I don't have Judge Burroughs'

         4     order in front of me, but some evidence or some discovery to

         5     allow you to make an assessment of the bottom line performance

         6     of the company?

         7                If you say, thank you, but we think we've got enough,

         8     then I say maybe this a nonissue and let's go ahead and have

         9     this deposition take place.       If you say, no, we still don't

03:09   10     think we've gotten enough to make that assessment, you guys

        11     have got to go back and confer, we're not going to be able to

        12     solve that right now, I think what she was sort of saying was

        13     on the plaintiff's request, you were looking for monthly

        14     statements, and that struck her, and strikes me as well, that

        15     that's over the top.      Maybe it's every six months.       Maybe we

        16     take snapshots every quarter.       We do that for a period of three

        17     or four years.     Then, for those snapshots, what type of

        18     information is in those snapshots?

        19                That's the conversation you guys have got to have.           If

03:09   20     you haven't had it yet and you think a deposition of a 30(b)(6)

        21     designee might get to a point where they are being asked

        22     questions that implicate the company's performance, I guess

        23     that's my question.      Do you guy -- Mr. Brundage says yes.      Do

        24     the plaintiffs agree you still need to work this part out?

        25                MR. PRESTON:    Certainly, the plaintiffs would benefit
             Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 8 of 11
                                                                                   40




         1     from additional financial discovery, but I want to frame that

         2     issue, your Honor.      There was a court order requesting the

         3     defendants to produce documents in June 2020, including

         4     financial documents, which everybody agrees should be produced.

         5     We found out in December that Mr. Hernandez, who owns the

         6     company, makes funding requests to the finance people, the

         7     shell and BTM.     Those are communications that would be

         8     responsive.    We don't have those communications.

         9                So after we filed this motion, we learned that

03:11   10     defendants never searched Mr. Hernandez's e-mail, never

        11     searched his documents.      So we're now in a position where now

        12     nine months after the Court's order there has been never a

        13     single search of the key person in this litigation, the key

        14     witness who owns the defendant's companies, not just for

        15     financials but for anything.

        16                THE COURT:    Hang on.   You're starting to merge issues

        17     again.   That may be a concern.      I'm focusing on the financials.

        18     That part of Judge Burroughs' order, and I'm trying to find it

        19     here -- she said the Court will not order the production.         All

03:12   20     documents to determine defendants' net worth, including monthly

        21     statements for all depository accounts, instead the parties are

        22     ordered to meet and confer so that defendants may provide an

        23     honest and accurate representation of their current net worth

        24     in the least intrusive means available, with the goal of

        25     determining the plausibility of punitive and class action
             Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 9 of 11
                                                                                      64




         1                So what I would say is let's keep this focused on

         2     something that may actually be an issue.         If you have you are

         3     in possession of something you should not be in possession of,

         4     then it's crystallized, then it's an issue, and then I think

         5     it's fair to ask have you searched for.         If not, you should do

         6     so.   You were motioning with your hand.        I think you want to

         7     answer that.

         8                MR. PRESTON:    Sure, your Honor.     So this is something

         9     that got dragged into the reply brief for financial discovery.

03:59   10     It's ECF 271-1.     That's my declaration.      Then there's

        11     paragraphs four through 8.       Lays out very simply, I think,

        12     there are financial discovery that the Court ordered in June

        13     that we don't have and that should have been produced.

        14                THE COURT:    Here's how I'll deal with this.

        15     Mr. Brundage, I'll order the defendants to go back and look to

        16     see whether there has been a search for responsive documents

        17     maintained by Mr. Hernandez.       It's kind of a two part, in a

        18     demand that says give me everything that this person wrote in

        19     and of itself is appropriate.       If you are requesting discovery

04:00   20     that's pertinent and you haven't gotten everything, and

        21     reasonable people can wonder or can infer that that's because

        22     there's an issue that hasn't been searched, the solution is to

        23     search that area.

        24                Mr. Brundage, you have the declaration of Mr. Preston.

        25     You know where his concerns lie.        Obviously, Mr. Hernandez is a
             Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 10 of 11
                                                                                        65




         1      player, a majority player, and he's important in the context of

         2      this case.    It seems to me to be utterly commonsensical that

         3      any searches for responsive documents should include documents

         4      that are maintained by Mr. Hernandez.

         5                  I will leave it at that and simply direct the

         6      defendants to make every effort to ensure that searches have

         7      included documents in his possession as well as everywhere else

         8      you have looked.

         9                  MR. BRUNDAGE:   Yes, your Honor.

04:01   10                  THE COURT:   I would order that that search take place

        11      immediately if it has not yet taken.        I'm not making a finding

        12      whether it has happened or not.       I'm making directive that it

        13      happen immediately and any nonprivileged information be

        14      produced.

        15                  With that, it's 4:02.    We're 2 minutes over.        I think

        16      that's a good place to stop.       I will end on this note, offering

        17      our services and encouraging the parties to call us if you do

        18      this and we need a telephone call.       It's not reported.       We

        19      don't adjudicate.     We roll up our sleeves and talk the issue

04:02   20      through.    We have a pretty good track record in helping to

        21      reduce the paper problem with the Court by having those sorts

        22      of calls.

        23                  All right?   With that, everybody stay safe.      We'll be

        24      in recess.

        25                  (Whereupon, the proceedings concluded at 4:03 p.m.)
     Case 1:18-cv-10506-ADB Document 354-1 Filed 07/20/21 Page 11 of 11
                                                                          66




 1                            C E R T I F I C A T E

 2

 3

 4      UNITED STATES DISTRICT COURT )

 5      DISTRICT OF MASSACHUSETTS        )

 6

 7

 8                 I, Kristin M. Kelley, certify that the foregoing is a

 9      correct transcript from the record of proceedings taken

10      March 24, 2021 in the above-entitled matter to the best of my

11      skill and ability.

12

13

14            /s/ Kristin M. Kelley                      March 29, 2021

15            Kristin M. Kelley, RPR, CRR                   Date
              Official Court Reporter
16

17

18

19

20

21

22

23

24

25
